DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
The first inventor to file provisions of the Leahy-Smith America Invents Act (AIA ) apply to any application for patent, and to any patent issuing thereon, that contains or contained at any time—
(A) a claim to a claimed invention that has an effective filing date on or after March 16, 2013 wherein the effective filing date is: 
(i)  if subparagraph (ii) does not apply, the actual filing date of the patent or the application for the patent containing a claim to the invention; or 
(ii) the filing date of the earliest application for which the patent or application is entitled, as to such invention, to a right of priority under 35 U.S.C. 119, 365(a), or 365(b) or to the benefit of an earlier filing date under 35 U.S.C. 120, 121, or 365(c);  or
(B) a specific reference under 35 U.S.C. 120 , 121, or  365(c), to any patent or application that contains or contained at any time a claim as defined in paragraph (A), above.

Status of the Claims
Claim(s) 1-10 and 12-16 is/are pending.  Claim(s) 9 and 13-16 is/are withdrawn.  Claim(s) 11 is/are canceled.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/12/2022 has been entered.

Response to Arguments
Applicant’s arguments, filed 7/12/2022, with respect to the claim objections have been fully considered and are persuasive.  The objection of claim 7 has/have been withdrawn due to the Applicant’s amendments.
Applicant’s arguments, filed 7/12/2022, with respect to the 35 USC 112(b) rejections have been fully considered and are persuasive, except those at #13 and #21 in the 4/12/2022 Office Action.  The 35 USC 112(b) rejections of 2-10 and 12, except those of claims 2 and 8 noted supra, has/have been withdrawn due to the Applicant’s amendments. 
For each of #s 13 and 21 in the 4/12/2022 Office Action, Applicant indicates what the language should be, but does not make changes to correct the clarity issue in the claim itself.

Applicant's arguments, with respect to the prior art, filed 7/12/2022 have been fully considered but they are not persuasive. 
Applicant argues the thrombo-resistant agents listed in Hill's [0077] differ from the oligofluorinated additive.  The claim language is “a surface comprising a base polymer and an oligofluorinated additive” and “the prosthetic valve exhibits reduced thrombogenicity”.  There is no requirement beyond the presence of the oligofluorinated additive in the surface of at least part of the valve.  Further, the thrombo-resistance is broadly claimed as a function of the valve as a whole and not any specific component(s).
Applicant argues the intended use of drug delivery.  In response to applicant's argument that the prior art is directed to drug delivery, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.  When present at the implant the valve "exhibits reduced thrombogenicity", which is the claimed language. 
Applicant argues that an oligofluoride polymer within a matrix is not an oligofluorinated additive.  Applicant has no special definition restricting the phrase "oligofluorinated additive" to only those disclosed by Applicant.  Hill [0027] teaches "blends or mixtures of two or more of the materials provided herein are possible", indicating the base polymer and the oligofluorinated additive (fluoropolymers) are mixed together and therefore each one is an additive in the other, which meets the broadly claimed material.  
Applicant argues the oligofluorinated additive of Hill is not used for reducing thrombogenicity.  This is a feature not claimed.  Applicant argues multiple features that are not claimed.
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., see list below) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).

Argued features not claimed: 
The oligofluorinated additive provides the reduction in thrombogenicity function
The oligofluorinated additive is in base polymer 
The oligofluorinated additive is blended with the base polymer
The oligofluorinated additive blended with the base polymer forms the leaflet as a whole
The oligofluorinated additive alone does not reduce thrombogenicity (this argument is contrary to the earlier argument that the oligofluorinated additive does provide the reduction in thrombogenicity function), but the oligofluorinated additive combined with the polymer reduces thrombogenicity
The MW of the oligofluorinated additive

Applicant argues the oligofluorinated additive is used alone to form valve components.  This argument is directed to a rejection not made by the Examiner. 
Applicant argues that the combination of Hill and Mullick is not in the same field of endeavor as the instant invention, specifically, "heart valves having polycarbonate urethane base polymer with an oligofluorinated additive".  Applicant cites alternative intended functions of the prior art.  Regardless of additional functions of the prior art, each, and the instant invention, also share the noted common field of endeavor.  
Applicant's arguments with respect to predictable results and field of endeavor are moot as the latter is not part of the field of endeavor explanation.  Predictable results was used as a rationale for the combination made - substituting a specific oligofluorinated additive for a genus of such additives.  Applicant made no arguments regarding this rationale as used in the rejection of record. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 4, and 8-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 2 recites “one or more leaflets”.  It is unclear if this feature is the same or different that the “at least one leaflet” introduced in claim 1.  For purposes of examination the Examiner considers this language to be “the at least one leaflet”. 
Claim 8 recites “a polyurethane”.  It is unclear if this is the same or different than the polyurethane introduced in claim 7. 
Claim(s) 4 and 9 are rejected as dependent from a rejected claim.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-4, 7-8, and 12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hill, et al (Hill) (US 2006/0190074 A1).
Regarding Claims 1-3 and 7-8, Hill teaches a prosthetic valve (e.g. abstract) that can take a first form wherein the valve is open and a second form wherein the valve is closed (e.g. [0018]), 
the valve comprising a leaflet assembly (e.g. Figure 1B, below, as shown, ring #140) having at least one leaflet attached to a supporting element (portion #102 of leaflet assembly), 
the leaflet having a free margin (e.g. [0018], leaflet edge at #120) that can move between a first position wherein the valve takes the first form and a second position wherein the valve takes the second form (e.g. [0018]), 
wherein the prosthetic valve, or a portion thereof, has a surface (the valve inherently has a surface) comprising a base polymer (e.g. [0027], polycarbonate urethane) and an oligofluorinated additive (e.g. [0027], fluro-polymer(s)); and
wherein the prosthetic valve exhibits reduced thrombogenecity (e.g. [0077]). 

Regarding Claim 4, the valve is a bileaflet (e.g. Figure 1D). 
Regarding Claim 12, the device is a valve within an expandable stent (e.g. Figures 1A-D).

		Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors.  In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 5-6 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over by Hill, et al (Hill) (US 2006/0190074 A1) as discussed supra, and further in view of Mullick, et al (Mullick) (US 2011/0207893).
Regarding Claim 10, Hill discloses the invention substantially as claimed but fails to teach the additive is specifically compound 22. 
Mullick teaches claimed compound 22 (e.g. Figure 1k) used for heart valves (e.g. [0079]) of polycarbonate urethane (e.g. 0016]).
Mullick and Hill are concerned with the same field of endeavor as the claimed invention, namely heart valves having polycarbonate urethane base polymer with a oligofluorinated additive. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hill such that the leaflets of polycarbonate urethane have the specific composition of polycarbonate urethane and additive of claimed compound claim 22 as taught by Mullick as it is a simple substitution of one known element for another to obtain predictable results (MPEP 2143).  

Regarding Claim 5, the combination of Hill and Mullick discloses the invention substantially as claimed but fails to teach the surface thickness is 1-100 microns. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Hill and Mullick such that the surface thickness is 1-100 microns as such a modification would have been an obvious matter of design choice involving a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art and it has been held that where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device (see MPEP 2144.04 IV).

Regarding Claim 6, the surface concentration of the oligofluorinated additive is 0.05% to 15% (w/w) (e.g. Mullick, [0072]). 

Conclusion
All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LESLIE ANN LOPEZ whose telephone number is (571)270-7044.  The examiner can normally be reached on 8:30 AM - 5:30 PM, MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerrah Edwards, can be reached at 408-918-7557.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Leslie Lopez/Primary Examiner, Art Unit 3774                                                                                                                                                                                                        8/13/2022